NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARLENE ELIZABETH AGUILAR-                      No.    16-70891
CERON; et al.,
                                                Agency Nos.       A202-185-086
                Petitioners,                                      A202-185-087

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Marlene Elizabeth Aguilar-Ceron and her minor child, natives and citizens

of El Salvador, petition pro se for review of the Board of Immigration Appeals’

(“BIA”) order dismissing their appeal from an immigration judge’s (“IJ”) decision

denying their applications for asylum, and Aguila-Ceron’s applications for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Conde Quevedo v. Barr, 947 F.3d 1238,

1241 (9th Cir. 2020). We deny the petition for review.

      In their opening brief, petitioners do not raise, and therefore waive, any

challenge to the agency’s dispositive determination that they failed to establish that

the government of El Salvador was unable or unwilling to control the agents of the

harm they experienced or fear. See Lopez-Vasquez v. Holder, 706 F.3d 1072,

1079-80 (9th Cir. 2013) (issues not specifically raised and argued in a party’s

opening brief are waived). Petitioners’ asylum claim, and Aguilar-Ceron’s

withholding of removal claim, thus fail.

      In light of this disposition, we need not reach petitioners’ remaining

contentions regarding their asylum and withholding of removal claims. See

Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies are

not required to decide issues unnecessary to the results they reach).

      Substantial evidence supports the agency’s denial of CAT protection

because Aguilar-Ceron failed to show it is more likely than not she would be

tortured by or with the consent or acquiescence of the government if returned to El

Salvador. See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).




                                           2                                   16-70891
The temporary stay of removal remains in place until the mandate issues.

PETITION FOR REVIEW DENIED.




                                  3                                  16-70891